department of the treasury internal_revenue_service washington d c cc ebeo br 2rswilson cor-101648-00 uilc date number info release date dear this is in reference to your letter dated date as to whether the center may withdraw from the social_security system by enrolling its employees in the system pers you ask for information on whether the of compensation that has been paid to social_security may be contributed instead to the pers public employees’ retirement it appears that your letter refers to the special rules for the application of the social_security_tax to employees of a state government social_security_tax is imposed under the federal_insurance_contributions_act fica located at of the internal_revenue_code code under sec_3121 of the code services of state employees are generally not subject_to social_security_tax if the employees are covered under a state retirement_plan that provides a minimum level of benefits the exemption from social_security_tax under sec_3121 is not optional if the requirements for the exemption are met social_security_tax cannot be paid with respect to the employees unless the employees are provided social_security coverage under the state’s sec_218 agreement as discussed in footnote state employees who are covered under a retirement_plan would however be subject_to social_security_tax if they are also covered by an agreement sec_218 agreement between the state and the social_security administration to provide social_security coverage under sec_218 of the social_security act in addition under sec_3121 of the code state employees hired after date are generally subject_to the medicare portion of the fica tax even if they are covered under a state retirement_plan cor-101648-00 it is important to note however that sec_3121 applies only to service performed in the employ of a state or any political_subdivision thereof or any instrumentality of any one or more of the foregoing which is wholly owned thereby thus in order for sec_3121 to apply it must be established that the employer is either part of the state government for example an agency_or_instrumentality of the state or part of the government of a political_subdivision of the state the following six factors are considered in determining whether an organization is an instrumentality of one or more states or political subdivisions whether the organization is used for a governmental purpose and performs a governmental function whether performance of its function is on behalf of one or more states or political subdivisions whether there are any private interests involved or whether the states or political subdivisions involved have the powers and interests of an owner whether control and supervision of the organization are vested in public authority or authorities whether express or implied statutory or other authority is necessary for the creation and or use of such an instrumentality and whether such authority exists and the degree of financial autonomy and the source of its operating_expenses see revrul_57_128 1957_1_cb_311 the question of whether a particular entity is an instrumentality of a state or a political_subdivision depends on the facts and circumstances of the particular case however a private non-profit organization would not ordinarily be an instrumentality of the state even if it receives funding from the state in addition the fact that employees of the organization are eligible to participate in the state’s retirement_plan is not determinative of whether the agency is an instrumentality of the state for purposes of sec_3121 cor-101648-00 we hope this information is helpful to you please note that this letter provides general information only and does not constitute a formal irs ruling on which a taxpayer may rely if you wish to obtain a formal ruling information about the ruling process is contained in revproc_2000_1 2000_1_irb_4 copy enclosed in case of questions please contact rebecca wilson badge no at sincerely patricia m mcdermott senior technician reviewer branch office of associate chief_counsel employee_benefits exempt_organizations enclosure
